Order filed, April 2, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00149-CR
                               NO. 14-13-00150-CR
                               NO. 14-13-00156-CR
                                 ____________

                LARRLYON DESHUN WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the 240th District Court
                        Fort Bend County, Texas
                       Trial Court Cause Numbers
            10-DCR-054995A, 11-DCR-056930A, 10-DCR-054992A


                                     ORDER

      The reporter’s records in these cases were due March 26, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Elizabeth Wittu, the official court reporter, to file the record in
these appeals within 30 days of the date of this order.

                                  PER CURIAM